[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Stiltner, Slip Opinion No. 2022-Ohio-3589.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3589
            THE STATE OF OHIO, APPELLEE, v. STILTNER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Stiltner, Slip Opinion No. 2022-Ohio-3589.]
Court of appeals’ judgment vacated and cause remanded for a new trial consistent
        with State v. Brooks.
   (No. 2021-0573―Submitted October 4, 2022―Decided October 12, 2022.)
                APPEAL from the Court of Appeals for Scioto County,
                             No. 19CA3882, 2021-Ohio-959.
                                    _________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to the trial court for a new trial consistent with this court’s opinion in
State v. Brooks, __ Ohio St.3d __, 2022-Ohio-2478, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                    _________________
                            SUPREME COURT OF OHIO




       Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay S. Willis,
Assistant Prosecuting Attorney, for appellee.
       Richard M. Nash Jr., for appellant, Nathan Stiltner.
                              _________________




                                        2